Case 19-40683-JMM         Doc 66    Filed 02/17/21 Entered 02/17/21 12:11:23          Desc Main
                                   Document     Page 1 of 14



Daniel C. Green (ISB No. 3213)
Heidi Buck Morrison (ISB No. 9396)
RACINE OLSON, PLLP
201 E. Center Street
P.O. Box 1391
Pocatello, Idaho 83201
Telephone (208) 232-6101
Facsimile (208) 232-6109
dan@racineolson.com
heidi@racineolson.com

                           UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO

 In re:                                                     Case No. 19-40683-JMM
                                                                  (Chapter 7)
 PETER MICHAEL LESBO,

 Debtor.

              NOTICE OF ISSUANCE AND INTENT TO SERVE SUBPOENAS
                     FOR THE PRODUCTION OF DOCUMENTS

          Pursuant to Rule 45(a)(4), Federal Rules of Civil Procedure, Trustee, Gary L. Rainsdon,

by and through his attorney of record, Racine Olson, PLLP, hereby gives notice that they have

issued and intend to serve the attached Subpoenas requiring JP Morgan Chase Bank Card Services,

First Federal Savings Bank, Navy Federal Credit Union, and Wells Fargo Card Services to produce

for inspection and copying the documents and things specified in Exhibits A attached to the

Subpoenas at the date and time set forth. The attached Subpoenas are incorporated by this

reference.

          DATED this 17th day of February, 2021.

                                              RACINE OLSON, PLLP


                                              By: /s/ Daniel C. Green
                                                   DANIEL C. GREEN

NOTICE OF ISSUANCE AND INTENT TO SERVE SUBPOENAS FOR THE PRODUCTION OF
DOCUMENTS – 1
Case 19-40683-JMM       Doc 66    Filed 02/17/21 Entered 02/17/21 12:11:23          Desc Main
                                 Document     Page 2 of 14



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 17th day of February, 2021, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

 Gary L Rainsdon                                Kameron M Youngblood
 trustee@filertel.com                           ylocourtnotice@gmail.com
 id12@ecfcbis.com                               G29963@notify.cincompass.com
 lori@filertel.com
 cblackburn@filertel.com                        US Trustee
 jhancock@filertel.com                          ustp.region18.bs.ecf@usdoj.gov

AND I FURTHER CERTIFY that on such date I served the foregoing on the following non-
CM/ECF Registered Participants via U.S. Mail, First-Class, postage prepaid and addressed as
follows:

 Peter Michael Lesbo                          PYOD LLC
 1055 Blue Lakes Blvd                         c/o Resurgent Capital Services
 Twin Falls, ID 83301                         PO Box 10587
                                              Greenville, SC 29603-0587
 PRA Receivables Management, LLC
 PO Box 41021
 Norfolk, VA 23541



                                           /s/ Daniel C. Green
                                           DANIEL C. GREEN




NOTICE OF ISSUANCE AND INTENT TO SERVE SUBPOENAS FOR THE PRODUCTION OF
DOCUMENTS – 2
           Case 19-40683-JMM                        Doc 66     Filed 02/17/21 Entered 02/17/21 12:11:23 Desc Main
                                                              Document     Page   3 of Bankru
                                                                                       14 ptcy casc or Ad vcrsan, Proceeding) 12/15)
                       Su bnoenr to Produce Docum
                                                                             pection
                                                                or Obiccts or'l o Permrt Ins      ir   a
825?0ll.onn 2570   -

                                         UNrrpn SrarPs BaNrnuPrcY Counr
                                                                            District    of     ldaho
ln re Peter Michael Lesbo
                                       Debto!
                                                                                      Case No     19-40683-JMM
           (Complete if issued in an adversary proceeding)
                                                                                      Chapter 7

                                      Plaintiff
                                                                                      Adv. Proc. No

                                     Defendant


           SUBPOENAToPRODUCEDOCUMENTS,INFORMATION,oR0BJECTSoRToPERMIT
       INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
                                                                                 19850-5369
  'lo JP Morgan Chase Bank Card Services, P. O. Box 15369, Wilmingt on, Delaware
                                                           Nqme ofpercon to ithon the stbpoena is diectcd)


  S  protluction.. YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information. or objects, and to permit inspection,
                                                                                      copying, testing, or sampling ofthe
  material: See Exhibit A attached hereto.

                                                                                                             DATE AND TIME
  PLACE
  Racine Olson. PLLP, Attn:     DanielC Green, 201 E. Center Street, Pocatello' lD 8320'l                    March 16, 2021 , at 5:00   m


   Z   Inspection of Premises:YOUAR['COMMANDEDtopermitentryontothedesignatedpremises'land'or
                                                                                 set forth below. so that the requesting party
   other property possessed or controlled by you at the time. date, and location
                                                                                               object or operation on it
   may inspect, measure. suwey. photogra ph. test, or sample the Property or any designaled
                                                                                         DATE AND TIME
   PLACI]




                                                                                          cases by Fed. R' Bankr' P9016' are
           The following provisions ofFed. R. civ. P. 45, made applicable in bankruptcy
                                                                                  to your protection as a person subject to a
   attached - Rule 45(cf ielating to the place ofcompliance; nule AS(d), relating
                                                                                                  potential consequences of not
   .Go"nu; ana Rute +s1ey ana +s(g), ietat;ng to your duty to resportd to this subpoena and the
   doing so

   Date:
                                        CLERK OF COURT
                                                                                       OR


                                        Signature of Clerk or DePutY Clerk                             Atlorney's signoture

                                                                             representing (name of party)
   The natne, address, email address' and telephone n umber ofthe attomey
   Garv L. Rainsdon, Truslee             rvho issues or requests this subpoena, are
                                                                            lD 83201, dan@ raclneolson.com, (208) 232-61 01
   Daniel C. Green. Racine Olson, PLLP, 201 E. Center Street, Pocatello,
                                      Notice to the person who issues or requests this subpoena
                                                                                                 or tangible things, or the
    Ifthis subp oena commands the production ofdocuments. electronically stored information'
                                                                     subpoena must be served on eac h party before it is served on
    inspection o f premises before trial, a notice and a copy ofthis
    Ihe person to whom it is directed. Fed. R. Civ' P 45(aX4)
Case 19-40683-JMM     Doc 66    Filed 02/17/21 Entered 02/17/21 12:11:23      Desc Main
                               Document     Page 4 of 14



                                     EXHIBIT A


      1.   Copies   of all account records, bankstatements, cancelled checks, documents,
           correspondence, or memoranda ofany type for any account(s) held in the name of
           Peter Michael Lesbo, including, but not limited to, account ending x4481, from
           January 1, 201 8 to the present.
              Case 19-40683-JMM                           Doc 66        Filed 02/17/21 Entered 02/17/21 12:11:23                                      Desc Main
                                                                       Document     Page 5 of 14
                                         ltducc   Documents. lnformation or Obiecls or To Permit Inspcctron rn a Bankruplc\ Casc or   dversat PIficrd:ng)   ( r2lr5)
l)2570 {Form 2570   -   Sub pocna   lo

                                              UNrrpn SrarEs BaxrRuprcv Counr
                                                                                     District    of    ldaho
1,   ,"   Peter Michael Lesbo
                                            Debtor
                                                                                              gu..    11o.   19-40683-JMM
              (Complele if issued in an adversary proceeding)
                                                                                              Chapter 7

                                           Plaintiff
                                                                                              Adv. Proc. No
                                          Defendant


               SUBPOENA TO PRODUCE DOCUMEN'[S, INFORMATION, OR OBJECTS ORTO PI]RMIT
              INSPECTIoN OF PREMISES IN A BANKRUPTCY CASE (OR ADVEITSARY PROCEEDING)

  1o. JP Morgan Chase Bank Card Services, 30'l N. Walnut Street FL 9, Wilmington, Delaware 19801-3971
                                                                   (Name of person to whon the strbpoena is direcled)


  fi      Production: YOU ARE COMMANDtrD to produce at the time, date, and place set forth belorv the following
  documents. electronically stored information, or objects, and to permit inspection, copyinS, testing, or sampling ofthe
  material: See Exhibit A attached hereto.

  PLACE                                                                                                                DATE AND TIME
 Racine Olson, PLLP, Attn: Daniel C. Green, 201 E. Center Street, Pocatello, lD 83201                                 March 16, 2021 , al5:00 p.m.

  I   Inspection of Premises: YOIJ ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time. date, and location set forth below, so that the requesting party
  may lnspe ct, measure, survey. photograph. test, or sample the property or any designated object or operation on it
  PLACE                                                                                                                DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankuptcy cases by Fed. R. Bankr. P. 9016, are
  attached - Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences ofnot
  doing so.

     [)ate:
                                            CLERK OF COL]RT

                                                                                              OR

                                            Signature of Clerk or Deputy Clerk                               Attorney's signoture


  The name, address, email address, and telephone number ofthe attomey represenlifig (name of partyl
  Gary L. Rainsdon, Trustee            , who issues or requests this subpoena, are:
  Daniel  C. Green,   Racine olson, PLLP,2OI  E. Center Street, Pocatello, lD 8320'1, dan@racineolson.com, (208\ 232-6101
                                      Notice to the person who issues or requests this subpoena
     Ifthis subpoena commands the production ofdocuments. electronically stored information, or tangible things, or the
     inspection of premises before trial, a notice and a copy of this subpoena must be served on each
                                                                                                      pary before it is served on
     the person to whorn it is directed. Fed. R. Civ. P. a5(a)(a).
Case 19-40683-JMM     Doc 66    Filed 02/17/21 Entered 02/17/21 12:11:23       Desc Main
                               Document     Page 6 of 14


                                     EXHIBIT A


     I     Copies   of all account records, bankstatements, cancelled checks, documents,
           correspondence, or memoranda ofany type for any account(s) held in the name of
           Peter Michael Lesbo, including, but not limited to, account ending x4481, from
           January I . 201 8 to the present.
           Case 19-40683-JMM                    Doc 66         Filed 02/17/21 Entered 02/17/21 12:11:23 Desc Main
                                                              Document     Page 7 of 14              ProceedinP) ( l2ll5)
82570 ([orm 2570   -   Su             Docunrcnts. lnlonnation- or Obiccts   or lo l'cnnit I. speclion in aB

                                    UNrtpo Srarr,s BeNrRuPrcY CoURT
                                                                            District     of          Idaho

ln 19 Peter Michael Lesbo
                                  Debtor
                                                                                      Cas e   No. l9-40683-JMM
           (Complete ifissued in an atlversary proceeding)
                                                                                                      ,7
                                                                                      Chapter

                                 Plaintiff
                                                                                      Adv. Proc. No.

                                 Defendant


           SUBPOENA To PIt.oDUCE DOCUMENTS, INFORMATIoN, oR oBJE,CTS oR To PERMIT
           INSPECTION OF PREMISES IN ABANKRUPTCY CASE (ORADVERSARY PROCEEDINC)

  To:      Navy Federal Credit Union,                I   Security Place, Mcrrilicld. Virgin ia 22081
                                                            (Name ofpe rson lo vhom the subpoena is directed)


  $    production: yOU ARE COMMANDED to produce at the time, date, and place set forth below the following
                         stored information, or objects, and to permit inspection, copying, testing, or sampling
                                                                                                                 ofthe
  do.u."ntr, electronically
  material: See Exhibit A attached hereto.

                                                                                                                 DATE AND TIME
  PLACE
  Racine Olson, PLLP, Attn: Daniel C. Green,   20l   E. Center Street' Pocatello, lD 83201                       March 16, 2021 , al5:00 p.m

  !    Inspection       ofpremises: YOU ARE COMMANDED          to permit entry onto the designated premises, land, or
                                                                                           below, so that the requesting party
  other property Pos sessed or controlled by you at the time, date, and location set forth
  may inspect, measure, survey, photogr aph, test, or sample the property or any designated
                                                                                               object or operation on it.
                                                                                                                 DATE AND TIME
  Pt,ACE




                                                                                            cases by Fed. R' Bankr' P' 9016' are
           The following provisions ofFed. R. civ. P. 45, made applicable in bankfuptcy
                                                                                   to your protection as a pelson subject to a
   attached - Rule 45(cf ielating to the place of compliance; Rule 45(d), relating
                                                                                           and the potential consequences of not
   ffio"nu: ana nute +S(e) anJ45(g), ielating to yo;r duty   to respond to this  subpoena
   doing so.

   Date:
                                   CLERK OF COURT
                                                                                        OR


                                   Signature olClerk or DePutY Clerk                                       Attorney's signdlure

                                                                          repre senting (name of party)
   The name, address, email address, and telephone number o f the attomey
    Gary L. Rainsdon,       Trustee              ,   who issues or reques ts this subpoen4 are:
   Daniel C. Green, Racine Olson, PLLP, 201 E. Center Street, Pocrtello,
                                                                         lD 83201, dan@racineolson'com' (208) 23 2 6101

                                   Notic€ to the person who issues or requests this subpoena
                                                                                               or tangible thi ngs, or the
   lfthis subpoena commands the P roduction of documents, electronically stored information,
                                                                            must be served on each party before it is served on
   inspection ofpremises before trial, a noti ce and a copy ofthis subpoena
   the person to whom it is directed. Fed. R. Civ' P' 45(a)(4)
Case 19-40683-JMM     Doc 66    Filed 02/17/21 Entered 02/17/21 12:11:23        Desc Main
                               Document     Page 8 of 14


                                     EXHIBIT A


     I     Copies   of all account records, bankstatements, cancelled checks, documents,
           correspondence, or memoranda of any type for any account(s) held in the name of
           Peter Michael Lesbo, including, but not limited to, account ending x9706, from
           January l. 201 8 to the present.

     2     Copies   of all account records, bankstatements, cancelled checks, documents,
           correspondence, or memoranda ofany type for any account(s) held in the name of
           Peter Michael Lesbo, including, but not limited to, account ending x9003, from
           January I . 201 8 to the present.
            Case 19-40683-JMM                         Doc 66         Filed 02/17/21 Entered 02/17/21 12:11:23 Desc Main
                                                                    Document     Page 9 of 14              I\ocecding) ( lll15)
82570 (Fom    2570   S ubpoena   to Producc Doorrnrcnts. Inlbflnation. or Oblccls or To Pennit lnspection in a Ban kruplc_Y


                                          UNtrpo SrarBs BaNrRuPrcY Counr
                                                                                   District    of    ldaho
n   ."   Peter Michael Lesbo
                                        Debtor
                                                                                            6ur. y6. 19-40683-JMM
            (Comptete if issued in an adtersory proceeding)
                                                                                            Chapter 7

                                       Plaintiff
                                                                                            Adv. Proc. No
                                      Defendant


             SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
            INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To     First Federal Savings Bank, 383 Shoshone Street N., TwinFalls, lD 83301
                                                                (Nome ofperson to tvhom the subpoena is direct ed)


         procluction: YOU ARE COMMANDED to produce                                                             following
                                                                                     at the time, date, and place set forth below the
    fi
    documents, electronically stored information, or objects, and to permit inspection, copying,
                                                                                                 testing, or sampling ofthe
    material: See Exhibit A attached hereto.

    PLACE                                                                                                              DATE AND TIME

 Racine Olson, PLLP, Attn: Daniel C. Green, 201 E. Center Street, Pocatello' lD 8320'l                                March 16, 2021 , al5:00 P.m.

                                                                                                      premises, land, or
    n   Inspe ction of Premises: YOU ARE COMMANDED to pennit entry onto the designated
                                                                                                    so that the requesting party
    other property p ossessed or controlled by you at the time, date, and location set forth below,
    may lnsp ect, measure, survey. photograpll, test, or sample the property or any designated
                                                                                                 object or operation on it

    PLACE                                                                                                              DATE AND TIME




                                                                                                      Fed. R. Bankl P 90l6, are
            The following provisions of Fed. R. civ. P. 45, made applicable in bankruptcy cases by
                                                                    45(d), relating to your protection as a person subject to a
    attached - Rule 45(ci ielating to the place of compliance; Rule
                                                                            this  subpoena  and the potential consequences ofnot
    ,uUpo.nu; and nute asley ard-45(g), ielating to your duty to respond to
    doing so.

    Date:
                                         CLERK OF COURT
                                                                                             OR

                                          Signaltre of ('lerk or I)eput1' Clerk                              Attorney's signature

                                                                                    senting (name of party)
    The name, address, email address, and telephone number o f the attomey repre
     Gary L. Rainsdon, Trustee            , who issues or requests this subpoena, are:
                                                                              lD 83201, dan@ racineolson.com, (208) 232-61 01
    Daniel C. Green, Racine Olson, PLLP, 201 E. Center Street, Pocalello,
                                     Notice to the person rvho issues or requests this subpoena
                                                                                                  or tangible things' or the
    If this subpoena commands the production ofdocuments, electronically slored information,
                                                                               must be served on each party before it is served on
    inspection of premises before trial, a notice and a copy ofthis subpoena
    the person to whorn it is directed. Fed. R. Civ. P. a5(aXa)'
Case 19-40683-JMM     Doc 66     Filed 02/17/21 Entered 02/17/21 12:11:23      Desc Main
                               Document      Page 10 of 14


                                     EXHIBIT A


     1.    Copies   of all account records, bankstatements, cancelled checks, documents,
           correspondence, or memoranda oiany type for any account(s) held in the name of
           Peter Michael Lesbo from January l, 2018 to the present.
             Case 19-40683-JMM                      Doc 66        Filed 02/17/21 Entered 02/17/21 12:11:23 Desc Main
                                                                Document      Page 11 of 14             Proceeding) ( 12115)
82570 fForm 2570   -   S          I\oduce Documcnls- Inrbrmat)on. or Obiects or To Pcnnit In spection in a Ban kruplc)


                                        UNrrsp Srarps BaNrnuPrcY CoURT
                                                                                District   of    ldaho
rn   re Peter Michael Lesbo
                                      Debtor
                                                                                         Case   No. 19-40683-JMM
             (Conplete if issued in an arhtersary proceeding)
                                                                                         Chapter 7

                                     Plaintiff
                                                                                         Adv. Proc. No.

                                    Defendant


             SUBPOENA To PRODUCE DOCUMENTS, INFoRMATIoN, oR OBJECTS oR To
                                                                           PERMIT
             INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

     To   First Federal Savings Bank, 148 Eastland Drive, Twin Falls, lD 83301
                                         (ittame ofperson to whom the s bpoena is directe .l)

                                                                                                                following
     $  Productkn: YOU ARE COMMANDED to produce at the time, date' and place set forth below the
                                                                                                                       ofthe
     d*rnl"nt., electronically stored information, or objects, ald to permit inspection, copying, testing, or sampling
     material:   See       Exhibit A attached hereto'

     PI,ACE                                                                                                        DATE AND TIME

  Racine Olson. PLLP, Attn: Daniel C. Green,      20l   E. Cenler Stre€t, Pocatello, lD 83201                     March '16, 2021, at 5:00   m

                                                                                                      premises, land, or
     I   Inspection of Premises: Y OU ARE COMMANDED to permit entry onto the designated
     other property possessed or controlled by you al the time. date, and location set
                                                                                       forth below, so that the requesting party
                                                                                                 object or operation on it.
     may inspect, measure, suryeyJ photograph, test, or sample the property or any designated
     PI,ACFJ
                                                                                           DATE AND TIME




                                                                                              cases by Fed. R. Bankr' P' 9016, are
             The following provisions of Fed. R. civ. P. 45, made applicable in bankruptcy
                                                                            relating to your protection as a person subject to a
     attached - Rule 45(cf ielating to the place of compliance; Rule 45(d).
                                                                                                 the potential consequences ofnot
     .,rUpo"*, ana nute +S1ey a.J45(g). ielating to your duty to respond to this   subpoena  and

     doing so

     Date:
                                       CLERK OF COURI
                                                                                           oR

                                        Signalure of Clerk or DePutY Clerk                                Attotney's siSnalure

                                                                                          (name oJ party)
     The name, address, email address, and telephone nuntber ofthe attomey representing
     Gary L. Rainsdon, Trustee          , who issues or rcquests this subpoe na. are:

     Daniel C. Green. Racine Olson, PLLP, 201 E. Ce nter Street, Pocatello, I D 83201,
                                                                                       dan@racineolson.com, (208) 232-6101

                                       Notice to the person who issues or requests this subpoena
                                                                                                  or tangible things, or the
      Ifthis subpoena commands the production ofdocuments. electronically stored information,
                                                                               must be served on each party before it is served on
      inspection of premises belore trial, a notice and a copy ofthis subpoena
      the person to whom it is directed. Fed. R. Civ' P a5(a)(a)'
Case 19-40683-JMM     Doc 66     Filed 02/17/21 Entered 02/17/21 12:11:23       Desc Main
                               Document      Page 12 of 14


                                     EXHIBIT A


     1     Copies   of all account records, bank  statements, cancelled checks, documents,
           correspondence, or memoranda of any type for any account(s) held in the name of
           Peter Michael Lesbo from January I , 201 8 to the present.
          Case 19-40683-JMM                          Doc 66       Filed 02/17/21 Entered 02/17/21 12:11:23                                    Desc Main
                                                                Document      Page 13 of 14
82570 (Fonn   2570   Su bpoena ro Producc l)ocurncnts. Inlirnra(ron. or Obiccts or To Permit Ins            kruDlcv Casc or Advcrsary Procccdins) (12,'15)


                                         UNIreo SrArrS BANTRUPTCY COURT
                                                                                District    of     ldaho
tn re Peter Michael Lesbo
                                      Debtor
                                                                                          635e     ].r.. 19-40683-JMM
          (Couplete if issued in an adversary proceeding)
                                                                                          Chapter 7

                                      I'la inlifl'
                                                                                          Adv. Proc. No
                                    Delendant


          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
          INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To   Wells Fargo Card Services,                      I   Monlgomery Street, San Francisco, CA 94'104-4505
                                                              (Ndme ofpet'son to whom the subpoena is directed)


  fl   production.. yOU ARE COMMANDED to produce at the time, date, and place set lorth belolv the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling ofthe
  material: See Exhibit A attached hereto.

  PLACE                                                                                                        DATE AND TIME
 Racine Olson, PLLP, Attn: Daniel C. Green, 201 E. Center Slreet, Pocatello, lD 8320'1                         March'16,2021 ,at 5:00 p.m

  I   Inspection o/ premises: YOIJ ARE COMMANDED to permit entry onto the designated premises, land, or
                                                                                                                          party
  other property possessed or controlled by you at the time. date, and location set forth below, so that the requesting
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on
                                                                                                                      it'

  PLACE                                                                                                        DATE AND TIME




          The following provisions ofFed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bar*r. P. 9016, are
                                                                                                           person subject to a
  attached - Rule 45(c), ielating to the place of compliance; Rule 45(d). relatilg to youl plotection as a
                                                                                                   potenlial consequences of not
  subpoena; and Rule 45(e) and 45(g), ielating to your duty to respond to this subpoena and the
  doing so.

  Date:
                                       CLERK OF COURT
                                                                                          OR


                                       Signdhle      of(krk ot DePu1'       Clerk                       Attornq)'s signature

                                                                                         (name of party)
  The name, address, email address, and telephone number ofthe attomey repres enting
  Gary L. Rainsdon, Trustee             , who issues or requests this subpoena, are:
  Daniel C. Green,     Racine Olson, PLLP, 201 E. Center Street, Pocatello, lD 83201, dan @racineolson.com , (208) 232-6101
                                    Notice to the person lYho issues or requests this subpoena
                                                                                                                      the
   If this subpoena commands the production ofdocuments, electronically stored infomation, or tangible things, or
                                                                                                   party before it is served on
   inspection of premises before trial, a notice and a copy ofthis subpoena must be served on each
  the person to whom it is directed. Fed. R. Civ. P. a5(a\4).
Case 19-40683-JMM     Doc 66     Filed 02/17/21 Entered 02/17/21 12:11:23        Desc Main
                               Document      Page 14 of 14


                                     EXHIBIT A


     l.    Copies   of all account records, bank statements, cancelled checks, documents,
           correspondence, or  memoranda   ofany type ior any account(s) held in the name of
           Peter Michael Lesbo, including, but not timited to account ending x7074, from
           January l. 2018 to the present.
